Citation Nr: 0532690	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of thyroid function due to VA medical treatment (radioactive 
iodine therapy) in March 2000.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision that denied 
compensation under 38 U.S.C.A. § 1151 for loss of thyroid 
function due to VA medical treatment (radioactive iodine 
therapy) in March 2000.  The veteran filed a notice of 
disagreement with this decision in April 2003.  In June 2003, 
the RO issued a statement of the case (SOC), and in July 
2003, the veteran timely perfected her appeal.  


FINDINGS OF FACT

The loss of thyroid function that developed subsequent to the 
VA medical treatment (radioactive iodine therapy) in March 
2000, was not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, and was not the result of 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for loss of thyroid function due to VA 
medical treatment (radioactive iodine therapy) in March 2000, 
are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (prior to, and as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, the veteran asserts that she incurred the 
loss of thyroid function due to VA medical treatment 
(radioactive iodine therapy) received in March 2000.  

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on her behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 in June 2000.  Accordingly, the applicable 
law under 38 U.S.C.A. § 1151 requires evidence of VA 
negligence or fault, or an event not reasonably foreseeable.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the record 
does not reflect that the appellant possesses a recognized 
degree of medical knowledge, her own opinions on medical 
diagnoses or causation are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)(2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)(2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

As noted above, the veteran is seeking compensation under 
38 U.S.C.A. § 1151 for the loss of thyroid function due to VA 
medical treatment (radioactive iodine therapy) in March 2000.  
Specifically, she contends that she sustained a loss of her 
thyroid as a result of mistakes made with radioactive iodine 
therapy (RAI) administered to her in March 2000 at the VA 
Medical Center in Buffalo, New York.  She also contends that 
as a result of the loss of thyroid function and the RAI 
treatment, she has to take a synthyroid which results in 
severe symptoms/side effects, including bilateral hearing 
loss, nervous stomach, hypertension, malaise and numbness of 
extremities.  She alleges that she had problems with this 
medication prior to the RAI treatment, and that the VA 
physicians should have realized she could not tolerate the 
medication after the RAI.

In support of her claim, the RO obtained the pertinent VA 
medical treatment records.  A written consent form, dated 
March 3, 2000, was signed by the veteran.  It noted that the 
veteran was going to receive oral administration of 
radioactive iodine to treat a hyperactive thyroid.  The 
report indicated that this procedure was discussed fully with 
the veteran, including indications, risks, benefits, and 
alternative treatment options.  The report also noted that 
all questions were answered, and that the veteran elected to 
proceed this procedure.  Subsequent medical treatment reports 
indicated that the veteran tolerated the procedure well.  
Follow-up visits showed that the veteran was then prescribed 
replacement therapy for hypothyroidism, with stable Graves' 
disease.  

In support of her claim, the veteran submitted a VA 
endocrinology report, dated in December 2004, which noted a 
TSH (Thyroid Screening Test) score of 57.21.

A VA examination report, dated in April 2005, reflects the 
veteran was being evaluated for her postablative 
hypothyroidism.  The examining physician reviewed extensive 
medical records relating to the veteran.  The report noted 
that the veteran had been diagnosed with hypothyroidism 
related to Graves' disease in February 2000.  She was 
initially treated with propylithiouracial at a dose of 100 mg 
three times daily.  The veteran had difficulty tolerating the 
medication, and the dose was lowered and subsequently 
discontinued by the veteran herself.  She experienced 
drowsiness, foot numbness and abdominal complaints related to 
that therapy.  Subsequently, she was treated with I-131 
treatment and has developed hypothyroidism as a consequence 
of that.  The report noted that the veteran is currently 
taking an extremely low dose of Synthroid, 0.0125 mcg daily.  
The veteran reported that she has done very poorly with 
higher doses in the past.  She also reported current 
complaints of worsening motion sickness, decreased energy, 
decreased memory, slow gait, peripheral numbness, diarrhea 
and constipation.  Physical examination revealed no 
significant thyroid tissue to be palpable within the neck.  
The report concluded with an assessment of a sixty-three year 
old lady with a past history of Graves' disease, status post 
I-131 ablation.  It also noted that pathophysiology of 
postablative hypothyroidism, and the need to adequately 
replace the veteran's thyroid hormone to normalize her levels 
was discussed, as well as the consequences of untreated 
hypothyroidism.  An addendum to this examination, dated in 
August 2005, concluded with a diagnosis of postablative 
hypothyroidism.  Dr. Jagasia further opined that the VA was 
not responsible for the veteran's problems related to 
hypothyroidism.  

An office visit note, dated in April 2005, was received from 
another physician with a specialty in endocrinology.  The 
report included a summary of the veteran's pertinent medical 
history.  Physical examination revealed slight tenderness to 
palpation of the left lower thyroid gland, which was 
extremely small.  The report concluded with an assessment of 
postablative hypothyroidism.  The report stated that given 
the veteran's persistently elevated TSH with a completely 
suppressed T4, her symptoms are most likely consistent with 
an under treated postablative hypothyroid state.  

The competent medical evidence of record therefore supports 
the veteran's contention that she has additional disability, 
i.e., postablative hypothyroidism or loss of thyroid 
function, due to VA medical treatment (radioactive iodine 
therapy) in March 2000.  However, the competent medical 
evidence of record preponderates against finding either of 
the other two criteria, one of which must be met in order to 
award compensation.  That is, the preponderance of the 
medical evidence is that this condition was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in the 
veteran's medical care.  The competent medical evidence is 
also to the effect that such a result was reasonably 
foreseeable.  

Based on these factors, the Board finds that the criteria for 
compensation under the current version of 38 U.S.C.A. § 1151 
have not been met.  As the preponderance of the evidence is 
against the veteran's claim for compensation under 38 
U.S.C.A. § 1151 for loss of thyroid function due to VA 
medical treatment (radioactive iodine therapy) in March 2000, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance 

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim, and to provide certain notices.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's July 2002 and May 2004 letters, the February 2003 
rating decision, the June 2003 statement of the case (SOC), 
the September 2005 supplemental SOC, and the Board's prior 
remand in May 2004, advised the veteran what information and 
evidence was needed to substantiate her claim herein and what 
information and evidence had to be submitted by her, namely, 
any additional evidence and argument concerning her claim and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised her what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Moreover, 
through these notices and RO actions, the veteran was 
effectively asked to submit any of the necessary evidence to 
substantiate her claim, that was in her possession.  
Furthermore, the May 2004 letter to the veteran specifically 
requested any other evidence or information that the veteran 
believed would support her claim, including evidence which 
shows that the disability was caused by hospital care, 
medical or surgical treatment or examination; and evidence of 
negligent, error in judgment, or other instance of fault, or 
that the treatment produced an event that was not reasonably 
foreseeable.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA examination for the express purpose of 
obtaining a medical opinion regarding her claim.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify her would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for loss of thyroid function due to VA medical treatment 
(radioactive iodine therapy) in March 2000, is denied. 


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


